Name: Council Decision (EU) 2015/1788 of 1 October 2015 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  European construction
 Date Published: 2015-10-07

 7.10.2015 EN Official Journal of the European Union L 260/18 COUNCIL DECISION (EU) 2015/1788 of 1 October 2015 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) By Decision 2002/648/EC (2), the Council approved the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (3) (the Agreement). (2) Point (b) of Article 11 of the Agreement provides that the Agreement is concluded for a period of 5 years and may be renewed by mutual agreement between the Parties. By Decision 2009/501/EC of the Council (4), the Agreement was renewed for a further period of 5 years and is due to expire on 17 May 2015. (3) The Parties to the Agreement consider that a rapid renewal of the Agreement would be in their mutual interest. (4) The content of the renewed Agreement should be identical to the content of the Agreement. (5) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (6) The renewal of the Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The renewal of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India, for an additional period of 5 years, is hereby approved on behalf of the European Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification to the Government of the Republic of India that the Union has completed its internal procedures necessary for the renewal of the Agreement in accordance with point (b) of Article 11 of the Agreement. Article 3 The President of the Council shall, on behalf of the Union, make the following notification to the Government of the Republic of India: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as the European Union . Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 1 October 2015. For the Council The President E. SCHNEIDER (1) Not yet published in the Official Journal. (2) Council Decision 2002/648/EC of 25 June 2002 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (OJ L 213, 9.8.2002, p. 29). (3) Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (OJ L 213, 9.8.2002, p. 30). (4) Council Decision 2009/501/EC of 19 January 2009 concerning the conclusion of an Agreement renewing the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (OJ L 171, 1.7.2009, p. 17).